Norcross, J.,
dissenting:
Upon the original hearing in this case, the judgment was affirmed. A rehearing was granted upon petition of appellants, for the reason that this court had assumed as true a statement of facts contained in a letter of appellants’ grantor, admitted in evidence without objection. According to this letter, plaintiffs and defendant, and their grantors and predecessors in interest and others owning land on Front Street in the City of Reno both to the east and west of the property described in the deeds of plaintiffs and defendant had for many years been occupying the land upon that street, not in accordance with the true survey, but each respective owner had been occupying about twenty feet of his neighbors’ land to the east, and that this mistake, which applied to the lot owners generally along the street, was due to the mistaken impression that a certain fence several lots easterly of the lots owned *303by the plaintiffs was oh the dividing line between lots 52 and 53, whereas in fact it was some twenty feet easterly of the true line.
Accepting the statement of facts contained in the letter as true, it appeared that the defendant was occupying no greater amount of land than her deeds called for; that the plaintiffs’ grantor had marked the boundary line as it was supposed to lie between lots 47 and 48, and the defendant had acquiesced in the line so marked and had made valuable improvements with regard to such line. Under the facts so assumed it was held that plaintiffs were estopped from questioning the correctness of the line as so established.
The reply to the petition for a rehearing admitted as true the following statement in the petition for a rehearing:
"It is indisputably established that at all times after the boundary line was fixed the respondent had and held all ground covered by her conveyances and the ground in dispute belonging to these complainants. ”
In the brief filed on rehearing counsel for respondent concede that they made the admission, but in so doing they erred, for, upon making an examination of the record, they find nothing therein upon which to base such an assertion. It is not contended that the admission is not true in fact, but that the record fails to show it. The trial court found as a fact that at the time the said C. S. Martin designated the boundary line between lots 47 and and 48, "and prior thereto, the defendant, Ida Robbins, was the owner of and in possession of lots 45, 46, and 47 of river front, as shown by the official plat of the town (now city) of Reno, Nevada.”
We think the record discloses sufficient evidence to support this finding.
The question of an estoppel of Martin and his grantees and successors in interest to question the boundary established between lots 47 and 48, which this court in its former opinion deemed controlling, does not seem to have been given the consideration by the trial court and coun*304sel which its importance, I think, justifies. Defendant set up two defenses in her answer, one that she had acquired title by adverse possession and the other, as we understand it, was intended to set up an estoppel. ■
The trial court based its decision entirely on adverse possession. The later and better-considered authorities, I think, would support the decision of the trial court were it not for a provision of our statute, as amended in 1887, requiring the adverse claimant to have paid the taxes on the property claimed in addition to the other requisites of an adverse possession. See the extensive note to Edwards v. Flemming, 33 L. R. A. (N. S.) 923, et seq.
Compiled Laws, 3709, provided "that in no case shall adverse possession be considered established, unless it be shown, in addition to the above requirements, that the land has been occupied and claimed for the period of five years, continuously, and that the party or persons, their predecessors, and grantors, have paid all taxes, state, county and municipal, which may have been levied and assessed against said land for the period above mentioned.” (Rev. Laws, 4960.)
In this case it appears from the record that the defendant, Ida Robbins, paid the taxes levied and assessed against lots 45, 46, and 47 only, and that Martin and his successors paid the taxes levied and assessed against lot 48. This being the case, defendant could not, under the express provisions of the statute, acquire title by adverse possession to the portion of lot 48 in controversy. (Woodward v. Farris, 109 Cal. 12; Lucas v. Provines, 130 Cal. 270.)
This case is not one of the class where the boundary line is or was indefinite, uncertain, disputed or controverted and the parties in settlement thereof have agreed upon a dividing line, and have improved their property with reference thereto, but it is a clear case of an agreement upon a line as a boundary between two lots the lines of which were definitely fixed and easily ascertainable, the parties at the time believing that they were fixing the line in its true location, but through the mistake of one or both parties the line was located in a wrong *305place. In this latter class of cases the parties are bound to observe the line as so erroneously established, only when the party gaining by the error may be said to have acquired title to the additional strip by adverse possession, or where the subsequent conduct of the parties is such as to estop the party against whose interests the mistake was made, from subsequently questioning the correctness of the boundary.
Defendant must recover, if at all, upon the doctrine of estoppel. As the question was not determined by the trial court, and as this court in its original opinion based its decision upon what now appears to be an erroneous conception of the facts of the case, I think the case should be retried in order that both sides may have an opportunity to present fully such facts as may have a bearing upon such question and that the same may be considered by the trial court and counsel in the light of all such facts.
It would seem from the'record that this case was tried mainly, if not entirely, upon the theory of adverse possession, otherwise some facts in the case which do not seem to be entirely clear from the transcript would have received more attention. For example, the defendant testified that about eleven years prior to the trial she had had made a survey of the lots, but later qualified this by saying that the survey was not made to determine the amount of property she had, but “was made to build a building.” The building referred to was, doubtless, the one designated as the “Montana.” The west line of this building, according to a map introduced in evidence, was exactly on the line between lots 46 and 47. This would seem to indicate that the defendant had knowledge, at the time this building was constructed, of the correct location of the boundaries of her lots. The building was constructed, however, so that it took in the entire width of lot 47 and extended eight or nine feet over on lot 48. The building called the “Mint” joined the “Montana” on the east, and it does not appear that any attention was paid to its location on the ground until Martin concluded *306it was over some five feet on his lot 48 and he designated what he supposed was the correct line. The building, it would seem, would have been constructed as planned originally, had Martin not made what he thought was a discovery that it'was five feet on his land. It must be conceded that this building was not constructed because Martin'designated the boundary, for it was already partially completed at the time. If the defendant knew at the time she built the “Montana” that the west line thereof was on the line between lots 46 and 47, then she knowingly or carelessly built upon her neighbor’s ground and the same would be true as to the building called the “Mint.” Without some satisfactory explanation of these facts, which the record does not now disclose, I think it very doubtful if the appellants could be said to be estopped from asserting the right of possession of the lot to which they hold the legal title. In any event both parties should have the fullest opportunity to present all the facts which may have a bearing upon the question of estoppel, which the lower court has never passed on, and which it would appear may not have been so seriously urged at the trial as the defense of adverse possession, which was the only question considered by the court in its opinion.
For the reasons stated, I am of the opinion a new trial should be granted.